Citation Nr: 0416044	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-28 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to an increased rating for status postoperative 
lumbar degenerative disc disease at L5-S1 (previously 
diagnosed as residuals of a low back injury with herniated 
nucleus pulposus (HNP)), currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1987 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which continued the 40 
percent disability rating for status postoperative lumbar 
degenerative disc disease at L5-S1 (previously diagnosed as 
residuals of a low back injury with HNP) as 40 percent 
disabling.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In December 2002, VA received the veteran's claim for 
entitlement to an increased rating for his lumbar spine 
disorder, evaluated as 40 percent disabling.  In a January 
2003 rating decision, the RO continued the 40 percent 
disability rating for the veteran's lumbar spine disability.  
In September 2003, the rating criteria for musculoskeletal 
disorders involving the spine were revised.  The veteran has 
not been afforded the opportunity for examination applying 
the revised criteria, nor has he been apprised of the change 
in regulations.  

Further, the most recent VA orthopedic examination was 
conducted in January 2003.  In the Board's opinion, the 
veteran should be afforded a more contemporaneous 
examination, to include the examiner's review of the entire 
record, prior to a final adjudication of the veteran's claim.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for his lumbar spine 
disability.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO is to arrange for the veteran 
to undergo VA orthopedic examination to 
determine the nature and extent of his 
lumbar spine disability.  It is of high 
importance that the veteran's entire 
claims file, to include the service 
medical records, be made available to, 
and be received by, the examiner for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and X-rays of the 
veteran's the lumbar spine disability.  
Further, the examiner should render 
specific findings as to whether during 
the examination there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and /or lack of 
coordination associated with the 
veteran's lumbar spine disability.  In 
addition, the examiner should indicate as 
to whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or flare-ups with repeated 
use of the pertinent joint(s) involved.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion for all joints examined.  After 
considering all of the symptoms 
attributable to the service connected 
lumbar spine disability examined, the 
examiner should provide an assessment of 
the severity of the condition, i.e., the 
extent to which the disability interferes 
with the ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for the opinion(s) 
expressed, should be set forth in a type 
written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the veteran's 
lumbar spine disability in accordance 
with the amended provisions for spine 
disabilities, which became effective in 
September 2003.

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




